PER CURIAM.
In this Anders1 appeal, we find no reversible error with respect to appellant’s convictions for burglary, grand theft of a firearm, and third degree grand theft. We write only to address Evans’ argument that the state failed to present sufficient evidence to establish the fair market value of the stolen property at the time of the theft, such proof being essential to a conviction for third degree grand theft. This issue, raised by Evans, himself, was not raised before the trial court and therefore, may not be raised for the first time on appeal. Santini v. State, 404 So.2d 843 (Fla. 5th DCA 1981). Because this issue was not properly preserved for appellate review, we express no opinion on the merits of appellant’s argument.
AFFIRMED.
ERVIN, MINER and WOLF, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).